NOT FOR PUBLICATION                      FILED
                       UNITED STATES COURT OF APPEALS                      JUN 22 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

JOSE ELISEO ALFARO HENRIQUEZ,                      No.   20-72087
AKA Jose Alfaro Henriquez,
                                                   Agency No. A094-319-650
                   Petitioner,

     v.                                            MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                  Submitted June 17, 2021**
                                  San Francisco, California

Before: SCHROEDER, M. SMITH, and VANDYKE, Circuit Judges.

          “Our precedent … has squarely held that issue exhaustion is a jurisdictional

requirement.” Alvarado v. Holder, 759 F.3d 1121, 1127 n.5 (9th Cir. 2014). When

“[a] petitioner[] fail[s] to raise an issue before the BIA [it] generally constitutes a




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
failure to exhaust, thus depriving this court of jurisdiction to consider the issue.”

Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir. 2013) (per curiam). Here, neither

Henriquez’s Notice of Appeal from the IJ’s decision, nor the brief submitted to the

BIA, provide any argumentation regarding Henriquez’s waiver of appeal before the

IJ. Because Henriquez did not raise the issue of his waiver of appeal, or any

arguments related to that issue before the BIA, we do not have jurisdiction to

consider those claims.1

      DENIED.2




1
  Henriquez’s challenge to the IJ’s denial of his application for cancellation of
removal is similarly unexhausted. The IJ denied cancellation of removal because
Henriquez did not demonstrate the requisite hardship and because his “two DUI
convictions within the last 10 years” triggered the presumption that Henriquez could
not show good moral character, which the record did not rebut. Henriquez did not
raise either hardship or his DUI convictions in his Notice of Appeal or his brief
before the BIA. We thus also do not have jurisdiction to consider Henriquez’s
unexhausted claim for cancellation of removal. See 8 U.S.C. § 1252(d)(1).
2
  Henriquez’s motion for stay of removal (ECF No.1) and supplemental motion for
stay removal (ECF No. 10) are consequentially denied as moot.

                                         2